DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-17 (i.e. Invention I, Species I, and Species IX) in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to examine all of the claims together.  This is not found persuasive because, as discussed in the Restriction Requirement, the groups of inventions are classified differently and have a separate status in the art, an excessive number of separate search queries would be necessary if the inventions were examined together, and prior art applicable to one invention is not likely applicable to the other.  The species requirement is also proper because the species are directed to materially different products with materially different structures and properties, and, as with the groups of inventions, an excessive number of separate search queries would be necessary if the species were examined together and prior art applicable to one is not likely applicable to the others.  
The requirement is still deemed proper and is therefore made FINAL. Claims 18-20 are withdrawn from consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 6 is unclear because it recites "wherein the plurality of pores defining an interconnected network comprises at least 80 % of the total porosity".  The meaning of this limitation is unclear because the claim does not recite to what "the total porosity" refers.  As such, it is unclear if "the total porosity" refers to the porosity of the first portion (i.e. the only part of the body that is previously recited to have porosity), the porosity of the monolithic ceramic body as a whole, or something else.  The limitation also appears to lack proper antecedent basis because "a total porosity" is not previously recited. For the sake of compact prosecution, either interpretation is considered herein to be correct.

The meanings of claims 14 and 15 are unclear because they each recite a complementary engagement structure "throughout a thickness of the body".  As written, the claims appear to require the engagement structure to extend completely through the thickness of the claimed body.  However, such an interpretation is contrary to the engagement structures (13, 33b,  43b, 53b, etc.), which only extend partially into the thickness of their respective ceramic bodies, shown in the figures of the instant specification (Figs. 1, 3, 4, 5, etc.).  Additionally, regarding claim 14, it is unclear how an engagement structure can be "positioned in a center of a side surface throughout a thickness of the body" because side surface is, by definition, not "throughout a thickness" of the body.  For the sake of compact prosecution and because it is most consistent with the instant specification, the limitations are interpreted herein is requiring that the engagement structures extend partially into the thickness of the ceramic body.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardon (US PG Pub. No. 2006/0191245).
Regarding claims 1, 10-12, 16, and 17, Bardon teaches a monolithic ceramic filter body comprising a porous first portion including passages (14) extending through a portion of the ceramic body and a less porous second portion (16; i.e. the peripheral wall around the grid-like region of passages), integrally formed with the first portion defining at least a part of the perimeter of the ceramic body (Fig. 3; Abstract).  As exhaust gas is capable of passing through the walls of the passages (par. 9), the passages in combination with the open pores in the walls define an interconnected network that extends through a portion of the body.  


The outer peripheral surfaces (i.e. "second portion") of the body includes irregularities (i.e. "engagement structures") having complementary shapes such that an outwardly-projecting irregularity (i.e. "second complementary engagement structure") can be accommodated in an inwardly-extending irregularity (i.e. "first complementary engagement structure") (par. 24, 25, 35, 45, 48, 51). In Bardon's device, two ceramic monoliths (3) of the same internal structure (i.e. "the first portion" of the first monolith comprises an interconnected network of pores defining an interconnected network that is of the same structure as the "first portion" of the second monolith) are adjoined in a face-to-face relationship, wherein the first irregularity of a first monolith adjoins to the second, complementary irregularity of a second monolith (i.e. the monoliths "are coupled to each other via the at least one first complementary engagement structure and the at last one second complementary engagement structure") (Fig. 1; par. 14, 15).

Regarding claim 4, as the region (16) of Bardon's ceramic monolith corresponding to the recited "second portion"  does not include the longitudinal passages that are present in the region (i.e. the grid-shaped arrangement of passages) corresponding to the recited "first portion", and as the passages themselves are voids that qualify as "pores"  and that contribute to the average pore size, the average pore size of the second portion is necessarily smaller than that of the first portion (Fig. 3).

Regarding claims 8 and 9, Bardon teaches that his filter may be made from silicon carbide or cordierite (par. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bardon, as applied to claim 1 above. 
Regarding claims 13-15,  as shown in Figure 3, Bardon's porous ceramic monolith (11) may be rectangular and have planar faces (Fig. 3).  The teachings of Bardon differ from the current invention that the engagement features are not taught to be non-polygonal and in that a rectangular body with inwardly-extending engagement structures located at the center of one or more (including two or more) side surfaces  are not disclosed. However, Bardon does teach that the shape, dimensions, and number of engagement structures can be varied and are preferably determined as a function of underlying support and may depend on the nature or thickness of joints between the supports (par. 48).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the complementary engagement structures on/in Bardon's monolithic product to have an appropriate shape, including a nonpolygonal shape, to configure the product to have as many engagement structures as required/desired, including at least two inwardly-projecting engagement structures, and to place the structures as required/desired, including placing the structures in the center of faces of the monolith, according to the requirements of a given filter.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize any shape, including a non-polygonal shape, utilize any number, including at least one inward or outward engagement structure per filter face, and placement, including placing at least one structure at the center of each filter face, that would achieve the desired enhancements in adhesion that are disclosed (par. 14, 15).  Furthermore, as no criticality has been established, the recited numbers, placement, and shape(s) of engagement structures are prima facie obvious selections of shapes for the engagement structures and monolithic bodies that do not define the claimed invention over the prior art.  See MPEP 2144.04. 


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US PG Pub. No. 2005/0159292) in view of Bardon, as evidenced by Villars (Villars, P.; "ß-SiC, 3C (SiC 3C) Crystal Structure", 2016, p. 1-5). 
Regarding claims 1, 8-12, and 16, Pham teaches a monolithic silicon carbide ("SiC", i.e. a ceramic) filter body comprising a porous first portion including an interconnected network of pores extending through a portion of the ceramic body and a less porous second portion, or "skin", integrally formed with the first portion defining at least a portion of the perimeter of the ceramic body (par. 59, 63, 78, 105, 108).  
The teachings of Pham differ from the current invention in that the monolithic SiC body is not taught to include one or more complementary engagement structures on/along its skin (i.e. the "second portion") and in that it is not taught to be adjoined to a second monolithic ceramic body via complementary engagement structures.  However, Pham does teach that his porous ceramic body is intended to be used as a filter in an exhaust gas filtration device and that it can be combined with other porous monoliths in such devices (par. 3, 63, 103, 104).  Pham also teaches that assembling multiple monolithic blocks together to form a filter avoids the need to use large blocks, which are more susceptible to cracks due to their cracking probability increasing with block size (par. 19).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Pham's product to include two or more adjoined, skin-surrounded porous SiC monolithic bodies instead of one large monolithic body because Pham teaches that doing so is appropriate for his product and teaches that forming filters from multiple, assembled smaller blocks advantageously avoids cracking because smaller blocks are less likely to crack than larger blocks.  
Bardon further teaches to form blocks of a porous filtration device such that the outer peripheral surfaces of the blocks include irregularities (i.e. "engagement structures") having complementary shapes such that an outwardly-projecting irregularity (i.e. "first engagement structure") can be accommodated in an inwardly-extending irregularity (i.e. "second engagement structure") (par. 24, 25, 35, 45, 48, 51). In Bardon's device, two ceramic monoliths are adjoined in a face-to-face relationship, wherein the first irregularity of a first monolith adjoins to the second, complementary irregularity of a second monolith (i.e. the monoliths "are coupled to each other via the at least one first complementary engagement structure and the at last one second complementary engagement structure") and Bardon teaches that such an arrangement is beneficial because it encourages adhesion between the two units and limits the risk of unsticking in the event of high thermomechanical stresses (par. 14, 15).  As such, it would have been obvious to one of ordinary skill in the art to configure Pham's skin-surrounded porous monolithic SiC bodies to each include one or more (i.e. including two or more) complementary engagement structures in/on their dense skin portion (i.e. "the second portion"), including at least one outwardly-projecting structure (i.e. at least one second complementary engagement structure including a protrusion) and at least one inwardly-extending structure (i.e. at least one first complementary engagement structure including a depression extending at least partially into the thickness of the ceramic body) having a shape that is complementary to the outwardly-projecting structure, and to adjoin the monoliths to adjacent monoliths via the complementary engagement structures because such an arrangement encourages adhesion between the two units and limits the risk of unsticking in the event of high thermomechanical stresses. 

 	Regarding claims 2, 3, and 7, the teachings of Pham might be considered to differ from the current invention in that one of more of the ceramic monoliths included in the structure discussed above are not explicitly taught to have the recited first portion porosity, average pore size, and pore size gradient.  However, Pham does teach that his foams have an average pore size in the range of 500 to 4000 µm (par. 63), that the density of the foam ranges from 0.05 g/cm3 to 0.5 g/cm3 (par. 58), which is calculated based on the density of ß-SiC to correspond to a porosity of about 84 to about 98 % (par. 58, 63; Villars, p. 1 sourced for ß-SiC density), and that a typical porous foam has a porosity of about 95 % (par. 58, 62, 63; ß-SiC density sourced from Villars, p. 1).  Pham further teaches that the monolith may be made to have three zones of different porosity with a pore size gradient including a first zone with pore sizes ranging from 1500 to 1900 µm, a second zone with pore sizes ranging from 1000 to 1400 µm, and a third zone with pore sizes ranging from 850 to 975 µm (par. 110). The porosity/pore size gradient may be longitudinal and vary as a function of location within the filter, where the largest pores are located at one end of the structure and the smallest pores are located at the other end (i.e. "the size gradient reduces the average pore size from the first exterior surface to the second exterior surface") (par. 103).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the more porous portion (i.e. the "first portion") of Pham's to have an average pore size in the range of 500 to 4000 µm, including configuring it to have three zones of different pore sizes/porosities with pores in the sizes and locations discussed above, and a porosity in the range of about 84 to 98 %, including a porosity of about 95 % because Pham teaches that each property/feature/size range is appropriate and/or typical and/or preferred for his product.  The instantly claimed pore size range and relative sizes are anticipated or rendered obvious by Pham.  See MPEP 2144.05. 

Regarding claim 4, Pham teaches that the skin is formed by compacting the outer region of the porous precursor material used to form the taught ceramic monolith (par. 108), thereby reducing average pore size of the skin, i.e. "second portion", to less than that of the first portion.  Additionally, although Pham does not explicitly teach that the pore size of the second portion is smaller than that of the first portion, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to configure the second portion to have a smaller pore size than the first portion because Pham teaches to compress the second portion in order to form a more compact and denser skin (par. 108). 

Regarding claim 6, the teachings of Pham might be considered to differ from the current invention in that the pores defining the interconnected network in the product are not taught to "comprise at least 80 % of the total porosity".  However, Pham does teach that the total porosity of a typical foam is 95 %, which includes about 90 % being due to the cellular porosity (i.e. the interconnected network defined by pores) and about 5 % being due to intrinsic porosity from cellular bridges within the porous structure (par. 62).  Pham makes no disclosure of another type of porosity in the structure.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art porous monolith to have a total porosity of about 95 %, with 90 % being due to the interconnected network structure and 5 % due to cellular bridges because Pham teaches that such a structure is typical and makes no disclosure of other types of porosities.  

Regarding claims 13-15, as noted above, it would have been obvious to configure Pham's ceramic monolith to include one or more (including two or more) inwardly- and outwardly-projecting engagement features with complementary shapes, wherein the inwardly-extending features extend some distance into the thickness of the ceramic body.  The teachings of the cited prior art differ from the current invention that the engagement features are not taught to be non-polygonal, in that the monolithic bodies are not taught to be rectangular, and in that a rectangular body with inwardly-extending engagement structures located at the center of one or more side surfaces (including two or more) are not disclosed. However, Bardon does teach that the shape, dimensions, and number of engagement structures can be varied and are preferably determined as a function of underlying support and may depend on the nature or thickness of joints between the supports (par. 48).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the complementary engagement structures on Pham and Bardon's monolithic product to have an appropriate shape, including a nonpolygonal shape, configure the monolith(s) to have as many engagement structures as required/desired, including at least two inwardly-projecting engagement structures, and to place the engagement structures as required/desired, including placing the structures in the center of faces of the monolith, according to the requirements of a given filter.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize any shape, including a non-polygonal shape, utilize any number, including at least one inward or outward engagement structure per filter face, and placement, including placing at least one structure at the center of each filter face, that would achieve the desired enhancements in adhesion that are disclosed.  Furthermore, as no criticality has been established, the recited numbers, placement, and shape(s) of engagement structures are prima facie obvious selections of shapes for the engagement structures and monolithic bodies that do not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 17, as discussed above, it would have been obvious to assemble Pham's porous ceramic filter from multiple porous units with inwardly and outwardly-projecting engagement features.  Although Pham does not explicitly teach that the pores in the first portions of two of the adjoined porous ceramic monoliths define interconnected networks with the same structures, which might be considered a difference from the current invention, as noted above, Pham does render obvious assembling a larger porous ceramic body from multiple, smaller bodies.  Pham further teaches that porosity gradients that might be present in the body may be achieved in a continuous filter medium (i.e. as opposed to two, joined media) (par. 103). As such, it would have been obvious to one of ordinary skill in the art to configure a porous ceramic monolith of Pham's that comprises a gradient porosities/pore sizes over the length of a single, porous foam to comprise multiple porous ceramic bodies, each having the same continuous porous structure with a gradient of porosities/pore sizes as discussed above, and adjoined as discussed above in view of Bardon, in order to create a structure with a reduced likelihood of cracking due to it being made up of multiple, smaller bodies (discussed above) that also demonstrates good adhesion and resistance to unsticking between/among the bodes (also discussed above).   

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pham and Bardon, as applied to claim 1 above, and further in view of Prin (US Pat. No. 5,958,831). 
Regarding claims 4-6, as discussed above, Pham's SiC porous monolith includes a skin layer on its periphery and is intended to be used as a catalyst carrying filter for exhaust treatment (par. 3, 108). As also discussed above, Pham's product has an average pore size of 500 to 4000 µm and porosities of about 84 to 98 %.  

The teachings of Pham differ from the current invention in that the pore sizes and porosity of the skin are not explicitly taught to be smaller/lower than those/that of the porous interior (i.e. "first portion") of the monolith.  However, Pham does teach that the skin may be formed according to Prim's teachings, who teaches to apply a skin-forming material to the precursor foam such that the porous interior and dense skin are both formed upon sintering (Pham, par. 108; Prim, col. 3, ln. 16-44). Prim further exemplifies a catalytic carrier including a skin with a porosity of 5 % and pores having diameters between 100 and 300 µm, and teaches that structures formed in this manner have very good resistance to compression, crumbling, and shearing, and can be machined (col. 2, ln. 18-24; col. 5, ln. 66-col. 6, ln. 7).  Accordingly, it would have been obvious to one of ordinary skill in the art to treat Pham and Bardon's ceramic bodies such that they each include a skin having a porosity of about 5 % and pores with sizes in the range of 100 to 300 µm because Prim teaches that such skins provide SiC monoliths with good resistance to compression, crumbling, and shearing, and improve their ability to be machined, and because Prim teaches that such vales are appropriate for the skin of porous, SiC catalyst carriers.  
In particular regard to claim 6, as noted above, although Pham does not explicitly state that his structure meets the requirements of claim 6, it would have been obvious to configure the first portion of prior art porous monolith to have a total porosity of about 95 %, with 90 % being due to the interconnected network structure and 5 % due to cellular bridges because Pham teaches that such a structure is typical and makes no disclosure of other types of porosities. Therefore, if such a monolith is treated according to Prim's teachings and such that its skin has a porosity of about 5 %, then such a structure still meets the limitations of claim 6.  

Claims 1 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Divine (US PG Pub. No. 2015/0096266).
Regarding claims 1 and 11-17, Divine teaches an object (i.e. the piece in upper right of Figure 6B) having a rectangular shape and comprising a non-polygonal complementary engagement structure (i.e. "second engagement structure") including a protrusion extending outwardly from the center of a first face and a second non-polygonal complementary engagement structure including a depression that is complementary in shape to the first engagement structure located in the center of a second face projecting inwardly into the object's body thickness (Fig. 6B).  Divine teaches a separate object (i.e. the piece in the lower left of Figure 6B) having a rectangular shape and including engagement structures located at the center of two sides of the shape that each extend into the thickness of the body (Fig. 6B).  Divine further teaches that the objects according to his disclosure may be made of a ceramic material and may include a porous/void-containing interior first portion, which may have the form of an internal lattice, truss, or web structure extending through a portion of the body that is integrally formed (i.e. the structure is a monolith) with a non-porous outer shell (i.e. "second portion") (par. 36, 52, 54, 58 90).  As demonstrated by Figures 3B and 3D, the lattice, truss, and web structures may form an interconnected network of pores (Fig. 3B, 3D).  Divine further teaches that the structure may be sponge-like, having evenly or unevenly-distributed pores throughout its structure (par. 68).   As shown in Figure 6B, Divine further teaches coupling the rectangular structure(s) via their engagement structures to complementary engagement structures of other rectangular structures (Fig. 6B).   
The teachings of Divine may be considered to differ from the current invention in that a monolithic body, or two or more connected monolithic bodies, including all of the features discussed above is not explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art to make such a structure (i.e. a rectangular, integrally-formed ceramic body including a porous, interconnected network structure first portion at least partially surrounded by an integrally-formed, dense/non-porous second portion that includes the complementary engagement structures discussed above and is coupled to one or more ceramic monoliths having the same combination of porous and non-porous features, and complementary engagement structures) because Divine explicitly teaches or depicts each feature/component as appropriate for his product and discloses that any of the taught structures may be combined with each other or other structures as required for a given application (par. 69)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784